DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 08 November 2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities:  “wherein the determining location information of the target vehicle based on the matching result” should be “wherein the determining location information of the target vehicle according to the matching result” in order to keep a consistent language throughout the claims.  Appropriate correction is required.

Claims 6 and 14 are objected to because of the following informalities:  “in response to a number of surrounding objects detected by the target vehicle at a first moment is less than or equal to a set number threshold, determining …” appears to be a typographical error and should be “in response to a number of surrounding objects detected by the target vehicle at a first moment being less than or equal to a set number threshold, determining …”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle-mounted receiving unit, configured to …”, “detection device, configured to …”, “vehicle positioning apparatus, configured to …”, “vehicle-mounted positioning unit, configured to” and “target tracking unit, configured to …”  in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification does not provide any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 35 USC 112(a) and 25 USC 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description merely just states “vehicle-mounted receiving unit, configured to …”, “detection device, configured to …”, “vehicle positioning apparatus, configured to …”, “vehicle-mounted positioning unit, configured to” and “target tracking unit, configured to …”  without any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “a target vehicle” in lines 12-13. It is unclear, to the Examiner, whether Applicant is referring to the same vehicle previously recited in the preamble of the claim or not.

Claims 1, 9 and 17 recite the limitation “the matching result”. There is insufficient antecedent basis for such limitation in the claims.

Claims 4 and 12 are indefinite because of the recited limitation “location information” in line 2. It is unclear, to the Examiner, whether Applicant is referring to the same location information previously recited or not.

Claims 6 and 14 are indefinite because of the recited limitation “determining the target vehicle in road-side object distribution information at a second moment based on a matching result …”. It is unclear, to the Examiner, what exactly Applicant is referring to by determining the target vehicle? What is being determined, the location information of the target vehicle, the target vehicle from vehicles associated with road-side object distribution information, etc.?

Claims 6, 14 and 19 recite the limitation “the tracking result”. There is insufficient antecedent basis for such limitation in the claims.

Claims 7 and 15 are indefinite because of the recited limitation “a road-side perception device” in lines 6-7 of claim 7 and in lines 7-8 of claim 15. It is unclear, to the Examiner, whether Applicant is referring to the same road-side perception device previously recited or not. If not, it is further unclear, to the Examiner, which of the previous limitations, the limitation “the road-side perception device” in line 11 of claim 7 and in line 12 of claim 15, Applicant is referring to.
Claims 7 and 15 are indefinite because of the recited limitation “object distribution information collected by the road-side perception device at the first moment”. It is unclear, to the Examiner, whether Applicant is referring to the same object distribution information collected by the road-side perception device at the first moment previously recited in claim 6 and 14, respectively, or not.

Claim 16 is indefinite because of the recited limitations “wherein the operations are performed by the target vehicle”. Claim 9 previously recites “An electronic device, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations comprising: …”. Therefore, it is unclear, to the Examiner, whether there is any relation between the target vehicle and the electronic device and/or processor or not.

Claims 18 and 19 are indefinite because of the recited limitations “wherein the vehicle positioning apparatus is correspondingly configured to …”. It is unclear, to the Examiner, what exactly Applicant meant by “correspondingly” in these limitations and what it’s directed to (e.g. which limitation?), the specification does not provide any clarification either.

Claim 18 is indefinite because of the recited limitation “location information” in line 21. It is unclear, to the Examiner, whether Applicant is referring to the same location information previously recited or not.
Claim 18 recites the limitation “the positioning result”. There is insufficient antecedent basis for such limitation in the claims.

Claim 19 is indefinite because of the recited limitation “a set accuracy threshold”. It is unclear, to the Examiner, whether Applicant is referring to the same set accuracy threshold previously recited in claim 18 or not.
Claim 19 is indefinite because of the recited limitation “a number of objects surrounding the vehicle detected by the detection device at the first moment”. It is unclear, to the Examiner, whether Applicant is referring to the same number of objects surrounding the vehicle detected by the detection device at the first moment previously recited in claim 18 or not.
Claim 19 is indefinite because of the recited limitation “an object surrounding the vehicle …”. It is unclear, to the Examiner, whether Applicant is referring to the same object previously recited or not.
Claim 19 is indefinite because of the recited limitation “determine the vehicle according to a matching result …”. It is unclear, to the Examiner, what exactly Applicant is referring to by determine the vehicle? What is being determined, the location information of the vehicle, etc.?

Claims 2, 3, 5, 8, 10, 11, 13 and 20 are rejected as being dependent upon a rejected claim.
Appropriate corrections is required.

Claim limitation “vehicle-mounted receiving unit, configured to …”, “detection device, configured to …”, “vehicle positioning apparatus, configured to …”, “vehicle-mounted positioning unit, configured to” and “target tracking unit, configured to …”  in claims 17-19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely repeats the terms without any direction between what specific devices are used for/as these systems and how they are capable of their functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 9 is directed to a device and claim 17 is directed to a vehicle. Therefore, claims 1, 9 and 17 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 17 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 9 is rejected for the same reasons as the representative claim 1 as discussed here. 

Claim 1 recites: 
A method for positioning a vehicle, comprising: 
acquiring object distribution information collected by a road-side perception device, and determining road- side object distribution information based on the object distribution information collected by the road-side perception device; 
acquiring vehicle-side object distribution information, and matching the road-side object distribution information with the vehicle-side object distribution information, the vehicle-side object distribution information referring to distribution information of a surrounding object detected by a target vehicle to be positioned; and 
determining location information of the target vehicle according to the matching result

Claim 17 recites:
A vehicle, comprising: 
a vehicle-mounted receiving unit, configured to receive object distribution information collected by a road-side perception device; 
a detection device, configured to detect distribution information of an object surrounding the vehicle; and 
a vehicle positioning apparatus, configured to acquire the object distribution information collected by the road-side perception device via the vehicle-mounted receiving unit, acquire the distribution information of the object surrounding the vehicle via the detection device, match the object distribution information collected by the road-side perception device with the distribution information of the object surrounding the vehicle detected by the detection device, and determine location information of the vehicle according to the matching result

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …” and “matching …” in the context of this claim encompasses a person looking at data collected (received, detected, acquired, etc.) and forming a simple judgement (determination, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer (processor, device, etc.) to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

Claim 1 recites: 
A method for positioning a vehicle, comprising: 
acquiring object distribution information collected by a road-side perception device, and determining road- side object distribution information based on the object distribution information collected by the road-side perception device; 
acquiring vehicle-side object distribution information, and matching the road-side object distribution information with the vehicle-side object distribution information, the vehicle-side object distribution information referring to distribution information of a surrounding object detected by a target vehicle to be positioned; and 
determining location information of the target vehicle according to the matching result

Claim 17 recites:
A vehicle, comprising: 
a vehicle-mounted receiving unit, configured to receive object distribution information collected by a road-side perception device; 
a detection device, configured to detect distribution information of an object surrounding the vehicle; and 
a vehicle positioning apparatus, configured to acquire the object distribution information collected by the road-side perception device via the vehicle-mounted receiving unit, acquire the distribution information of the object surrounding the vehicle via the detection device, match the object distribution information collected by the road-side perception device with the distribution information of the object surrounding the vehicle detected by the detection device, and determine location information of the vehicle according to the matching result

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “acquiring …”, “detect …” and “receive …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, unit, device, apparatus, etc.) to perform the process. In particular, the acquiring, receiving and detecting steps using conventional system(s) are recited at a high level of generality (i.e. as a general means of acquiring information/data, receiving information/data and detecting information/data for use in the matching and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, claims 1, 9 and 17 further recite the “road-side perception device”, “target vehicle”, “electronic device”, “processor”, “memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations”, “vehicle”, “vehicle-mounted receiving unit”, “detection device” and “vehicle positioning apparatus” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The unit(s), device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claims 1 and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of acquiring, receiving and detecting information/data are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-8, 10-16 and 18-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-8, 10-16 and 18-20 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US20190187235A1).
Regarding claim 1, Kang discloses a method for positioning a vehicle (see at least [0010]), comprising: acquiring object distribution information collected by a road-side perception device, and determining road- side object distribution information based on the object distribution information collected by the road-side perception device (see at least [0007], [0010], [0067], [0070], [0071] and [0074]); acquiring vehicle-side object distribution information, and matching the road-side object distribution information with the vehicle-side object distribution information, the vehicle-side object distribution information referring to distribution information of a surrounding object detected by a target vehicle to be positioned (see at least [0007], [0010], [0071], [0075] and [0076]); and determining location information of the target vehicle according to the matching result (see at least [0007], [0010], [0065], [0071] and [0076]).

Regarding claim 2, Kang discloses wherein the matching the road-side object distribution information with the vehicle-side object distribution information comprises: extracting a first location relationship between objects in the vehicle-side object distribution information and a second location relationship between objects in the road-side object distribution information; and matching the first location relationship with the second location relationship (see at least [0010], [0054]-[0056], [0071]-[0079] and [0080]).

Regarding claim 3, Kang discloses wherein the extracting the first location relationship between the objects in the vehicle-side object distribution information and the second location relationship between the objects in the road-side object distribution information comprises: extracting a location relationship between the target vehicle and the surrounding object in the vehicle-side object distribution information as the first location relationship; and taking a vehicle in the road-side object distribution information as a candidate vehicle, extracting a location relationship between the candidate vehicle and another object in the road-side object distribution information as the second location relationship (see at least [0010], [0054]-[0056], [0071]-[0079] and [0080]).

Regarding claim 4, Kang discloses wherein the determining location information of the target vehicle based on the matching result comprises: determining, based on the matching result, the target vehicle from vehicles associated with the road-side object distribution information; and determining the location information of the target vehicle based on the road-side object distribution information (see at least [0007], [0010], [0056]-[0060], [0065], [0071], [0076] and [0077]).

Regarding claim 8, Kang discloses wherein the method is performed by the target vehicle (see at least [0010], [0072] and [0080]).

Regarding claim 9, Kang discloses an electronic device, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (see at least [0010], [0011], [0034] and [0066]). The rest of claim 9 is commensurate in scope with claim 1. See rejection of claim 1 above.

Regarding claims 10-12 and 16, claims 10-12 and 16 are commensurate in scope with claims 2-4 and 8, respectively. See rejection of claims 2-4 and 8 above.

Regarding claim 17, Kang discloses a vehicle (see at least [0010]), comprising: a vehicle-mounted receiving unit, configured to receive object distribution information collected by a road-side perception device (see at least [0007], [0010], [0067], [0070], [0071] and [0074]); a detection device, configured to detect distribution information of an object surrounding the vehicle (see at least [0007], [0010], [0071], [0075] and [0076]); and a vehicle positioning apparatus, configured to acquire the object distribution information collected by the road-side perception device via the vehicle-mounted receiving unit (see at least [0007], [0010], [0067], [0070], [0071] and [0074]), acquire the distribution information of the object surrounding the vehicle via the detection device see at least [0007], [0010], [0071], [0075] and [0076]), match the object distribution information collected by the road-side perception device with the distribution information of the object surrounding the vehicle detected by the detection device (see at least [0007], [0010], [0071], [0075] and [0076]), and determine location information of the vehicle according to the matching result (see at least [0007], [0010], [0065], [0071] and [0076]).

Regarding claim 20, Kang discloses a non-transitory computer readable storage medium, storing a computer instruction thereon, wherein the computer instruction, when executed by a processor, cause the processor to perform the method according to claim 1 (see at least [0007], [0010] and [0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US20190187235A1).
Regarding claim 5, Kang discloses wherein the determining the road-side object distribution information based on the object distribution information collected by the road-side perception device comprises: extracting, from the object distribution information collected by the road-side perception device, object distribution information located in a target region of interest, to obtain the road-side object distribution information (see at least [0053], [0054] [0067], [0070], [0071], [0074] and [0077]). Kang does not explicitly disclose wherein the target region of interest refers to a detection range of the target vehicle; however, based on the concept disclosed by Kang above regarding the target area of interest, it would have been obvious to one of ordinary skill in the art that such target area of interest could be the detection range of the target vehicle to increase accuracy of the overall system and using the detection range of a target vehicle as a reduced area covering just the nearby areas of the target vehicle is very well known to one of ordinary skill in the art.

Regarding claim 13, claim 13 is commensurate in scope with claim 5. See rejection of claim 5 above.

Claims 6-7, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US20190187235A1) in view of Wang (CN109739236A).
Regarding claim 6, Kang discloses in response to a number of surrounding objects detected by the target vehicle at a first moment is less than or equal to a set number threshold, determining the target vehicle in road-side object distribution information at a second moment based on a matching result between the road-side object distribution information at the second moment and vehicle-side object distribution information at the second moment; wherein a number of surrounding objects detected by the target vehicle at the second moment is greater than the set number threshold (see at least [0007], [0010], [0054]-[0060], [0063], [0065], [0071], [0075] and [0076]), and determining location information of the target vehicle at the first moment based on object distribution information collected by the road-side perception device at the first moment (see at least [0007], [0010], [0054]-[0060], [0063], [0065], [0071], [0075] and [0076]).
Kang does not explicitly disclose the method further comprising: tracking the target vehicle and determining location information of the target vehicle at the first moment based on the tracking result. However, such matter is suggested by Wang (see at least [0058], [0060], [0063], [0065], [0124] and [0131]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang to incorporate the teachings of Wang which teaches the method further comprising: tracking the target vehicle and determining location information of the target vehicle at the first moment based on the tracking result since they are both directed to vehicle guidance using roadside devices and incorporation of the teachings of Wang would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 7, Kang discloses wherein the determining the location information of the target vehicle at the first moment based on the object distribution information collected by the road-side perception device at the first moment comprises: determining the location information of the target vehicle based on object distribution information collected by the road-side perception device at the first moment (see at least [0007], [0010], [0054]-[0060], [0063], [0065], [0071], [0075] and [0076]).
 Kang does not explicitly discloses wherein the determining the location information of the target vehicle at the first moment based on the tracking result comprises: determining, based on the tracking result, a road- side perception device at a location of the target vehicle. However, such matter is suggested by Wang (see at least [0058], [0060], [0063]-[0065], [0124], [0128] and [0131]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang to incorporate the teachings of Wang which teaches wherein the determining the location information of the target vehicle at the first moment based on the tracking result comprises: determining, based on the tracking result, a road- side perception device at a location of the target vehicle since they are both directed to vehicle guidance using roadside devices and incorporation of the teachings of Wang would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claims 14 and 15, claims 14 and 15 are commensurate in scope with claims 6 and 7, respectively. See rejection of claims 6 and 7 above.

Regarding claim 18, Kang discloses a vehicle-mounted positioning unit, configured to position the vehicle using a positioning system (see at least [0032] and [0069]), wherein the vehicle positioning apparatus is correspondingly configured to, in response to a number of objects surrounding the vehicle detected by the detection device at the first moment being greater than a set number threshold, perform: acquiring the object distribution information collected by the road-side perception device via the vehicle-mounted receiving unit, and acquiring the distribution information of the object surrounding the vehicle via the detection device; matching the object distribution information collected by the road-side perception device with the distribution information of the object surrounding the vehicle detected by the detection device; and determining location information of the vehicle according to the matching result (see at least [0007], [0010], [0054]-[0060], [0063], [0065], [0071], [0075] and [0076]).
Kang does not explicitly disclose for the apparatus to perform the above operations in response to a positioning accuracy of the vehicle-mounted positioning unit at a first moment being less than a set accuracy threshold and sending the determined location information to the vehicle-mounted positioning unit to be used to replace the positioning result of the vehicle-mounted positioning unit. However, such matter is suggested by Wang (see at least [0012], [0058], [0060], [0062]-[0065], [0124], [0126]-[0128] and [0131]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang to incorporate the teachings of Wang which teaches for the apparatus to perform the above operations in response to a positioning accuracy of the vehicle-mounted positioning unit at a first moment being less than a set accuracy threshold and sending the determined location information to the vehicle-mounted positioning unit to be used to replace the positioning result of the vehicle-mounted positioning unit since they are both directed to vehicle guidance using roadside devices and incorporation of the teachings of Wang would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 19, Kang discloses in response to a number of objects surrounding the vehicle detected by the detection device at the first moment being less than the set number threshold, determine the vehicle according to a matching result between object distribution information collected by the road-side perception device at a second moment and distribution information of an object surrounding the vehicle detected by the detection device at the second moment (see at least [0007], [0010], [0054]-[0060], [0063], [0065], [0071], [0075] and [0076]); wherein the vehicle positioning apparatus is correspondingly configured to determine location information of the vehicle at the first moment based on the tracking result and object distribution information collected by the road-side perception device at the first moment (see at least [0007], [0010], [0054]-[0060], [0063], [0065], [0071], [0075] and [0076]).
Kang does not explicitly disclose a target tracking unit, configured to, in response to the positioning accuracy of the vehicle-mounted positioning unit at the first moment being less than a set accuracy threshold perform the operations above and track the vehicle, and send the determined location information to the vehicle-mounted positioning unit to be used to replace the positioning result of the vehicle-mounted positioning unit. However, such matter is suggested by Wang (see at least [0012], [0058], [0060], [0062]-[0065], [0124], [0126]-[0128] and [0131]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang to incorporate the teachings of Wang which teaches a target tracking unit, configured to, in response to the positioning accuracy of the vehicle-mounted positioning unit at the first moment being less than a set accuracy threshold perform the operations above and track the vehicle, and send the determined location information to the vehicle-mounted positioning unit to be used to replace the positioning result of the vehicle-mounted positioning unit since they are both directed to vehicle guidance using roadside devices and incorporation of the teachings of Wang would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667